CCA 20090614. On consideration of Appellant’s petition for grant of review of the decision of the United States Army Court of Criminal Appeals, it is ordered that within 20 days of the date of this order, appellate defense counsel will file an additional supplement on issue #4 raised by Appellant pursuant to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982), concerning trial defense counsel’s failure to request further neuropsychological testing on Appellant to determine the extent to which Appellant was suffering from post-traumatic stress disorder and post-concussive syndrome. Appellee’s answer shall be filed within 20 days of the filing of Appellant’s additional supplement, and a reply may be filed within 5 days of Appellee’s answer.